Citation Nr: 1232538	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a sinus disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for gouty arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active service from September 1964 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Los Angeles, California which, in pertinent part, denied the Veteran's claims for service connection for a right and left knee disability, a right and left ankle disability, a sinus disability, hypertension and arthritis.

A June 2012 rating decision, in pertinent part, granted the Veteran's claims of service connection for a lumbar spine disability and a left knee disability; an initial rating was assigned for each.  As this represents a complete grant of the benefits sought on appeal, the claims are no longer before the Board.

The Veteran had requested a hearing before a Veterans Law Judge of the Board.  However, in September 2011, he withdrew his request for a hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Service treatment records document multiple right knee complaints, including in August 1967 and August 1968.  A January 2012 VA examiner opined that the current right knee disorder was less likely than not related to service as there was no in-service record of a right knee condition or injury or that such a right knee condition existed during service.  This opinion appears to be based on an inaccurate factual premise, namely the absence of an in-service right knee injury or treatment.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Thus, a new VA examination is required to determine the etiology of the asserted right knee disability.

The Veteran submitted a completed authorization form in August 2008 to allow VA to obtain his treatment records from the Railroad Retirement Board related to treatment rendered between 1972 and 1989.  The Veteran has also reported sustaining physical injuries in a 1989 train accident.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2)(2011).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2)(2011).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from the Railroad Retirement Board as identified in the August 2008 authorization form.  The Veteran is advised that it may be necessary for him to submit a new completed authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records

2.  Following the completion of the above development, the RO/AMC shall afford the Veteran a VA examination with an appropriate examiner, or obtain an addendum to the January 2012 opinion, to determine the etiology of the Veteran's currently diagnosed right knee disability.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Is it at least as likely as not that the Veteran's diagnosed right knee disability had its onset in or was otherwise related to the Veteran's active duty service from September 1964 to August 1970?  The examiner should specifically comment on the August 1967 and August 1968 complaints of right knee pain.

(b)  If arthritis is diagnosed, is it at least as likely as not that such arthritis manifested to a compensable degree within one year of the Veteran's service discharge in August 1970 (i.e. by August 1971)?

In answering the question posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  Claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


